      Case 4:20-cv-00142-MW-HTC Document 16 Filed 06/08/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

JAMES W. BARCLAY,

             Plaintiff,

v.                                     Case No. 4:20cv142-MW/HTC

E. HAND, et al.,

          Defendants.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 14, and has also reviewed de novo Plaintiff’s objections

to the report and recommendation, ECF No. 15. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “This

case is DISMISSED without prejudice under 28 U.S.C. §§ 1915(e)(2) and 1915A.”

The Clerk shall also close the file.

     SO ORDERED on June 8, 2020.


                                       s/ MARK E. WALKER
                                       Chief United States District Judge
